Judgment of conviction affirmed. All concur, except Sears, P. J., and Taylor, J., who dissent and vote for reversal, on the law and a new trial in the following memorandum: Defendant’s good character was not in issue since he had presented no affirmative proof of good character. (People v. Richardson, 222 N. Y. 103, 107.) In his cross-examination of the defendant the experienced district attorney so phrased many of his questions as to accuse defendant of having committed several serious crimes other than the one for which he stood charged. Later in his summation to the jury the prosecutor forcefully repeated these accusations. This line of attack — against which defendant was helpless except through mere categorical denials — went so far beyond the proper limitations set upon cross-examination in our law and practice as to be decidedly unfair and highly prejudicial to the defendant. Because of this a new trial should be ordered in the interest of justice. In any criminal ease, however convincing of the guilt of the accused the testimony may be, the guaranty of a *680fair trial under the law of the land still exists and should be enforced. And a fair trial was not had. (People v. Slover, 232 N. Y. 264, particularly pp. 268, 269; People v. Malkin, 250 id. 185; People v. Esposito, 224 id. 370; Berger v. United States, 295 U. S. 78; 55 Sup. Ct. 629.) (The judgment convicts defendants of the crime of arson, second degree, and of destroying property insured.) Present — Sears, P. J., Taylor, Edgeomb, Crosby and Lewis, JJ.